The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: applicant’s arguments in concert with the amendments to the claims filed 1/27/21 are effective to overcome the obviousness (35 U.S.C. 103) rejection set forth in the previous Office action. Further, the amendments to independent claims 1, 11 and 13 are effective to overcome the obviousness-type double patenting rejection set forth in that Office action, as the amended claims are no longer coextensive in scope with, and thus no longer patentably indistinct from, those of the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/James Keenan/
Primary Examiner
Art Unit 3652

3/16/21